DETAILED ACTION
This is the first Office action on the merits of Application No. 16/478,403. The preliminary amendment filed July 16, 2019 has been entered.  Claims 23-46 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on July 16, 2019 has been considered by the examiner.

Drawings
The drawings received on July 16, 2019 are acceptable.

Claim Objections
Claims 23 is objected to because of the following informalities:  In claim 23, line 8, “receiving” should read --receive--. In claim 27, line 2 “an axial retainers” should read --axial retainers--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, line 12 the phrase “in rotational communication” is unclear as to whether the retarding device and receiving area are rotatable relative to one another or whether they are fixed with respect to relative rotation.
In claim 24, lines 2-3 the phrase “at least one swirl blade having at least substantially an extension radially outward into the at least one pressure space” is vague. It is unclear whether this means the swirl blade extends at least substantially radially outward from some unclaimed portion of the retarding device, or whether it means that the swirl blade extends substantially into the pressure space.  
In line 2 of each of claims 30, 33, the phrase “inclined in radial direction” is vague since the “radial direction” is not clearly defined. It is assumed that these claims are directed to embodiments such as shown for example in Fig. 7 where the swirl blades 15 are inclined at an angle α relative to a radial line passing through the central axis 3. 
Claim 40, line 1, is vague as to the distinction between the “blade hub” and the “at least one swirl hub”. As best understood from the description at page 17, lines 12-

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Assuming that claim 30 is intended to cover embodiments such as shown for example in Fig. 7 where the swirl blades are inclined in a radial direction, rather than embodiments such as shown for example in Fig. 5 where the blades extend radially without inclination or curvature, it does not appear that claim 39 furthers limits claim 30. When the blades are inclined relative to a radial line passing through the central axis, the only two possibilities are inclination in the rotational direction or inclination opposite to the rotational direction.  This rejection would be overcome if the claim is amended to recite only one of the two possible configurations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205067 A1 (Frey) in view of US 2014/0137547 A1 (Fingerman).
Frey discloses a hydrodynamic coupling arrangement (see Fig. 1 and paragraph [0023]) comprising: a piston (54) of a clutch device (48) configured to substantially seal at least one pressure space (50) relative to a toroidal space (162) of a hydrodynamic circuit (24); pressure medium lines (37, and the space between the drive-side end of the shaft 36 and the housing cover 7) for conducting a pressure medium into or out of the at least one pressure space (see paragraph [0027], lines 1-5); a housing (5) connected to the pressure medium lines; a receiving area (the axially extending portion of the damper hub 33) rotatable relative to the housing and configured to axially displaceably receive a radially inner piston hub (the axially extending, radially innermost portion) of the piston of the clutch device; at least one through-opening (144) rotatable relative to the housing is provided in a through-opening area (between the receiving area and the leftmost end of hub 33) for producing at least one flow connection between at least one pressure medium line and the at least one pressure space; wherein the flow of pressure medium arrives in the at least one pressure space after passing through the through-opening area. Frey does not disclose a retarding device that is in rotational communication with the receiving area and the through-opening area and configured to influence a flow of pressure medium in the at least one pressure space.
Fingerman discloses a hydrodynamic coupling (torque converter 100) provided with a retarding device in the form of a thrust washer (200) having at least one groove (204) for influencing the flow of pressure medium in a pressure space disposed between the housing cover 104 and the lock-up clutch.  Fingerman teaches that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the axial bearing 43 in the hydrodynamic coupling arrangement of Frey with a grooved thrust washer as shown at 200 in Fingerman in order to reduce the velocity of the fluid traveling in and out of the pressure space 50, thereby reducing fluid turbulence, increasing the flow rate and alleviating the buildup of back pressure.

Allowable Subject Matter
Claims 24-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or render obvious a hydrodynamic coupling arrangement having a retarding device as specified in claim 24 in combination with the remainder of the recited structure, in particular wherein the retarding device has at least one swirl blade extending substantially radially outward into the pressure space.
The prior art does not disclose or render obvious a hydrodynamic coupling arrangement having at least one through-opening outlet as specified in claim 44 in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,984,800 B2 is an English language equivalent of DE 10 2007 014 311 A1 cited in the International Search Report and in the IDS filed July 16, 2019.
US 8,272,985 B2 discloses a hydrodynamic coupling having an influencing element 12.
US 2017/0328454 A1 discloses a torque converter with a plate 5 having elongated holes 311 the edges of which act as scoops to influence the flow of fluid in and out of the space between cover 5 and piston 29.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655